Appeal from a judgment of the Supreme Court at Special Term, entered September 7, 1977 in Albany County, which granted petitioners’ application, in a proceeding pursuant to section 330 of the Election Law, seeking to invalidate the petition designating appellants as candidates of the Conservative Party for various town offices in the Town of Coeymans, Albany County, and validated a certificate of nomination filed by the executive committee of the Albany County Conservative Party nominating a different slate of candidates for election to these same town offices. Appellants’ designating petition was timely filed. There were no objections filed against the designating petition and no judicial proceeding was commenced within 14 days after the last day for filing designating petitions (Election Law, §§ 145, 149-a, subd 4; § 330). Accordingly, insofar as the present proceeding seeks to invalidate the appellants’ designating petition it must be dismissed (Matter of Thompson v New York State Bd. of Elections, 54 AD2d 531, affd 40 NY2d 814; Matter of Radda v Acito, 54 AD2d 531). Moreover, insofar as the present proceeding seeks to validate the certificate of nomination it must be dismissed since petitioners failed to join the person who timely filed objections and specifications to the certificate (Matter of Butler v Hayduk, 37 NY2d 497). Judgment reversed, on the law and the facts, without costs; petition dismissed and respondent board of elections directed to place the appellants’ names on the ballot to be used in the November 8 general election in the Town of Coeymans as candidates of the Conservative Party for the respective offices for which their designating petition was filed. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.